DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires an x, y and z value in reference to the supply source clause, but fails to specifically define the x, y and z terms in the “controller” clause.  It appears that reference to x, y and z values are intended to be related to the SiCON film, but the claim should be amended to clarify.
Claims 8 and 9 require “a controller” but it is not clear if that is required to be the same controller of claim 1 or not.

Claim Rejections - 35 USC § 103
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan 9,837,270 in view of LaVoie (2015/0110968) and Hanawa (2005/0211170) and as evidenced by or alternatively in further view of Meng (2012/0282756).
Varadarajan teaches an apparatus for depositing a silicon carbide layer comprising (see Fig. 3 and related text):
- a reaction chamber (310) including a substrate support (335), 
- a precursor supply, see 350/355 - the provision of a particular gas is intended use of the apparatus, the apparatus meets the claim limitations even if it is capable of the use as claimed, but, in any case, ‘270 teaches a silicon precursor to form SiCON as claimed (see col 27, lines 22-50) and claim 18),
- a remote plasma – see 360 that is supplied through a gas distributor – the source is multiport because it is understood to have at least one port entering the chamber and another port that supplies (the hydrogen) gas into the RPS.  
In any case, LaVoie teaches that in a CVD process, a remote plasma is feeds into a chamber via a showerhead [0023].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to introduce the plasma of ‘270 through the showerhead of LaVoie is a useful manner of directing a remote plasma to a substrate.  The showerhead meets the requirement of the “multiport gas distributor”. 
	In regard to the controller steps, ‘270 generally teaches a controller controlling all process steps (col 22, lines 48-60) and a process of forming and treating multiple thicknesses of SiCON layers, see claims 1-11 and (col 3, line 60-col 4, line 28), the method includes depositing a thickness, then treating with hydrogen plasma as claimed.  The teachings (while including gap fill – see col 12, lines 5-14) do not describe the plasma increasing a size of the top opening as claimed.
Hanawa teaches that it is useful to apply hydrogen to improve gap fill by etch the top edges of feature openings [0006].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the hydrogen plasma of Hanawa (and ‘270) in order to etch the openings of a device structure as Hanawa teaches that it is operable and known to do the same in order to improve gap-fill.  One would apply the hydrogen plasma of Hanawa in order to etch the openings (by modifying the step of ‘270 and/or adding an additional step), the hydrogen plasma would be modified as needed to result in the etching as described for improving gap fill.   While Hanawa is silent on the hydrogen concentration, it would have been obvious to apply any amount such that the edges are appropriately etched for better gap fill as taught, such as at least 15% by volume if that resulted in the effective top edge etch as desired by Hanawa.  Because Hanawa teaches a different motivation for applying hydrogen than ‘270, one would go beyond the 1-10% exemplified by ‘270, as needed.  

	The teachings as applied above are considered to meet all claim limitations – the claimed process includes a deposition, removing (i.e. etching) and deposition step that are not specifically required to be unique (fully independent) steps.  However, based on applicants arguments, the claims are intended to require distinct deposition and etching steps, and therefore the teachings of Meng are further applied.  It is noted, however, that neither instant claims or the teachings of ‘270 specifically require unique steps of deposition and the hydrogen plasma treatment wherein the deposition gas is required to be turned off during the hydrogen plasma treatment. 
	Meng teaches that it is useful to perform an HDP process in individual steps such as wherein the etch is performed after the deposition precursor is turned off [0005-018].  
	Initially, the teachings as applied above, as evidenced by Meng that HDP processes include processes wherein the deposition and etch steps are separate, and therefore, with such evidence, the teachings of Hanawa as applied to a hydrogen plasma treatment in a plasma enhanced deposition process are reasonably applied to the ‘treatment’ step of ‘270.
	In the alternative, Meng teaches that an enhanced gap fill process is performed by applying a deposition step and then pausing deposition gas to apply an edge etching process as per above, and therefore it would have been further obvious to apply a high density plasma treatment step either simultaneously during deposition or during a pause of the deposition process gas and, as per Meng, applying the same during a pause results in improved etching of the edges, which is desirable per Meng and Hanawa.
	Regarding claim 2,   In regard to the filling of features, ‘270 teaches the same, (col 12, lines 4-25) by repeating the deposition and treatment steps (col 1, lines 20-68).
	Regarding claim 3, the controller and RPS are taught above – the teachings further include controlling process conditions such as RF power (i.e. the claimed treatment power).  The opening of the top relative to the bottom is addressed per above, but, further, since the process is carried out layer by layer, the densification process (i.e. applying the hydrogen plasma) would effect the opening at the top of the feature and to at least some extent effect increase the size of that relative to that at the bottom (i.e. the bottom portion would not be affected by the plasma applied to the top layer – see particularly Figs. 5A-D wherein the densification is performed layer by layer after each deposition.   It is also noted that per the process H and C is removed and the film is cross-linked (col 13, line 42- col 14, line 10, col 8, lines 8-27).
Regarding claims 4, 5 and 7, ‘270 teaches 2-100 seconds (col 18, lines 1-10) and the thickness of the layer is 5-30 A (summary), therefore overlapping the claimed range.  To the extent that the combined art teaches a different/modified process to expose the layer, one would still reasonably use the conditions of the prior art as a guidelines and adjust based on routine experimentation.  Further, it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters and therefore without a showing of criticality the claim limitations would be obvious over the combined prior art.
Regarding claim 6, the teachings of hydrogen content are applied above and not repeated, the same arguments apply to any value such as at least 20%.
	Regarding claims 8 and 9, the claims only require a time interval between the steps, but makes no actual requirement of what the interval is – there is necessarily, as described by ‘270, some time interval (even if zero time), between the two steps.  The “modulation” of gap fill performance is not particularly limiting to the claimed step as any amount of time would effect the same.
	Further the claim only requires a time interval between the steps, but makes no actual requirement of what the interval is – there is necessarily, as described by ‘270, some time interval (even if zero time), between the two steps.  The “modulation” of gap fill performance is not particularly limiting to the claimed step as any amount of time would effect the same.
In regard to claim 10, ‘270 teaches all elements as described above including the reaction chamber, precursor supply, remote plasma source and controller steps (, the silicon carbide meets the limitation of “low-k”, see claims 3-8) and LaVoie teaches the claimed showerhead.  In regard to the hydrogen concentration, that is addressed as per above – the use of any concentration would have been obvious based on the combined teachings of Hanawa and Meng.  Claim 10 does not require the opening of the edge as claim 1 does, but nonetheless the prior art teaches such motivation.
	Regarding claim 11, ‘270 teaches a conformality of over 80% (col 21, lines 4-40).
Regarding claim 12, the teachings of hydrogen content are applied above and not repeated, the same arguments apply to any value such as at least 25%.
	Regarding claims 13 and 14, ‘270 teaches the use of co-reactants flowed at any time to “tune the composition” and react with the film via the RPS (col 19, lines 6-35).
	Regarding claim 15, ‘270 teaches that reactants are applied to tune the amount of carbon in the layers (col 8, lines 8-43).  While the teachings do not include a specific amount of carbon, the teachings broadly suggest that the inclusion of reactants is a result effective variable to impact the carbon content, therefore it would have been further obvious for one of ordinary skill to optimize the carbon content, including with a range of about 10-40% if that resulted in an ideal film.	
	Regarding claims 16, 17 and 24, as noted above, the process includes the densification of the film and also the removal of a certain amount of material, and, as per a densification process, shrinkage is understood.  As also noted, since the densification is carried out step-wise, the opening at the top would necessarily be larger than near the bottom.  The claim requirements are further vague in that the controller is understood to carry out instructions for process steps and not results and as such, is equivalent to a mental step, as the controller conditions would reasonably include process parameters but not on-substrate results.
	Regarding claim 18, the teachings include the treatment isotropically (col 21, lines 4-25).
	Regarding claim 19, as per above, the steps are carried out in order and it is understood that vacuum is not broken during the steps (see also claim 14).
Regarding claim 20, RF power is 1-6kW (col 15, lines 52-59) and is carried out for 5-50 seconds (claim 19), thereby overlapping the claimed ranges.
Regarding claim 21, the dielectric constant is 4.0 or lower (col 21, lines 40-55).
Regarding claim 22, all elements of the claim are taught as per the combined teachings above, including wherein the material deposited is silicon carbide.
Regarding claim 23, as per above, hydrogen is removed and, further, the film is cross-linked (col 16, line 66- col 17, line 10).
Regarding claim 25, as described, there is some treatment time and power, since the deposited layer is silicon carbide, it necessarily holds that the instruction are (intrinsically) related to the composition – because any time and power results in some composition and the claim is not particularly limited.  
	
Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. Applicants have overcome the 112(b) rejections by amendment, but noted there are several minor issues related to the amendments.
	The 102 rejections have been overcome by amendment.  In regard to the arguments over the 103 rejections, the arguments are not persuasive.
	It is particularly noted that all claims have been amended to include a higher hydrogen concentration than ‘270 teaches.  Applicants primary arguments is that Hanawa’s teaching is related to an HDP process “rather than a treatment process”.  The Office first notes that applicants do not support their position – they argue that the process is deposition (not treatment) – which is not supported.  They also argue that “the process would render hydrogen as an ionized species for sputtering...” but do not explain how this counters the application to the instant claim, or support how the hydrogen is rendered as for sputtering (though Hanawa does mentioned for sputtering) but more importantly do not support how it would not open the edges of the gap whether by sputtering or etch.  It is further noted, in any case, that now the claims require that the hydrogen plasma conditions increase the size of an opening at the top of the gap.
	The teachings of Hanawa are not necessarily limited by a “deposition process” – please see the addition of Meng as evidence first.  With Meng, it would be understood that the HDP process operably includes a deposition and treatment phase – as such, one would operably combined the teachings of Hanawa with ‘270 in order to effect the desire gap opening.  Further and alternatively, Meng is applied.  Meng dictates that the HDP process is modifiable to include the aforementioned two stages.  As such, one would apply the treatment of Hanawa either by modifying or in addition to the treatment of ‘270.  The combined teachings all seek an improved gapfill, and the instant claims do not present a process (i.e. set of controller steps) that has not been made obvious by the combined prior art.
	It is further noted that the only claim that required a hydrogen % beyond that taught in ‘270 was claim 12, which only previously required a plasma treatment and not specifically the opening of the gap at the top – therefore the rejections are suitably modified based on the amendments to the hydrogen % and function of the plasma.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715